Citation Nr: 1431885	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  11-20 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, February 1975 to February 1978, and from July 1978 to November 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

38 C.F.R. § 4.16(a) establishes that the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15 (2013); Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Indeed, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran is currently-service connected for cold injury residuals of the left and right foot, both evaluated as 30 percent disabling from April 30, 2007.  The Veteran is also service-connected for cold injury residuals of the left and right hand, both evaluated as 20 percent disabling from April 30, 2007.  The Veteran's combined disability rating as of April 30, 2007 is 80 percent; and, when considering the Veteran's service-connected disabilities affecting the lower extremities as one disability pursuant to 38 C.F.R. § 4.16(a), a single rating of at least 40 percent is established.  See 38 C.F.R. § 4.25.  Consequently, the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU has been met for the entire period under consideration in the present appeal.  The only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.   

The Veteran contends that the residuals of his cold injuries, which include stinging sensations and pain in his feet and hands, as well as weakness in his legs, preclude him from working.  The Veteran reported in his VA Form 21-8940 that he completed two years of college education.  He also reported truck driver training.  The Veteran indicated he last worked as a truck driver in 2008.  In a November 2007 statement, he indicated that his symptoms made it difficult for him to climb in and out of his trucks. 

Several VA Form 21-4192's are part of the record.  Schneider National Carriers indicated the Veteran worked eight or more hours per day as a truck driver from August 2007 until October 2007.  The employer responded with "not applicable" when asked whether concessions (if any) were made by reason of age or disability and when asked to state the reason for termination, to include if the Veteran retired on disability.  

Crete Carrier Corporation indicated the Veteran worked as an OTR truck driver from April 2007 through July 2007.  The employer indicated that the reason for termination of employment, to include retirement on disability, was unknown.  
Schaffer Trucking also certified the same employment period, indicating the Veteran quit without providing any notice.  

In a June 2008 VA examination for cold injuries, the Veteran reported persistent numbness, tingling, burning, pain, and excessive sweating in his feet.  He also reported numbness and tingling in his hands.  Neurological examination showed the Veteran's tendon reflexes were absent at the knees and ankles.  Sensation to pinprick and vibratory stimulations of the feet were normal.  The grip of both hands was normal.  The tendon reflexes at the elbows were 2/4 and absent at the wrists.  Sensation to pinprick and vibratory stimulations of the hands were normal.  The examiner concluded the Veteran had moderately-severe cold injuries to the bilateral feet and toes and moderate cold injuries of the bilateral hands and fingers.

Subsequently, in May 2010, a VA examiner opined that the Veteran's medical conditions do not prevent the Veteran from continuing employment.       

The Veteran sought emergency treatment for a swollen left foot in July 2010.  The clinical impression was an infected wound/sprain.  The Veteran was provided medication and advised to follow-up with his doctor.  No other VA treatment for any foot or hand conditions is of record.

In December 2011, another opinion was requested with regard to the Veteran's employability that specifically addressed the impact of the Veteran's residuals of cold injuries on his employment.  The examiner concluded that the Veteran's residuals of cold injuries did not interfere with his ability to drive a commercial vehicle or engage in any other type of sedentary employment.  The examiner explained that the Veteran was only unable to engage in heavy manual labor or work involving prolonged standing and walking.  Although the examiner suggested the Veteran would benefit from additional training in a sedentary field to develop his skills, he did not indicate the Veteran was unemployable.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the December 2011 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

After careful consideration of the evidence, the Board finds that a TDIU is not warranted in this case.  There are no medical opinions of record suggesting that the Veteran is totally disabled or unemployable due to his service-connected disabilities or that he is functionally incapable of doing any type of productive work.  Rather, medical professionals have consistently concluded that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  Indeed, the Veteran's limitations from his service-connected residuals of cold injuries are recognized by the combined rating of 80 percent, which is assigned in recognition of significant interference with employment.  

Moreover, given the Veteran's occupational history, his service-connected disabilities do not prevent him from engaging in sedentary work or some other type of substantially gainful employment.  The December 2011 examiner specifically indicated that the Veteran's service-connected residuals of cold injuries do not interfere with his ability to drive a commercial vehicle.  The examiner concluded that while the Veteran could not engage in heavy manual labor or prolonged standing or walking, a sedentary position was possible.  

Finally, even considering the effect the combination of his disabilities would have on employability, the Board concludes a total rating is not warranted.  That is because the medical opinions reflect only limitations on more strenuous physical activity and no mental limitations.  In short, such limitations do not amount to an inability to work, especially in light of the Veteran's education history, which includes two years of college education.  

There is simply no evidence of unusual or exceptional circumstances to warrant a total disability rating based on the Veteran's service-connected disabilities alone.  See Van Hoose, 4 Vet. App. at 363.  The record does not reflect any periods of hospitalizations for the Veteran's service-connected disabilities, and the preponderance of the evidence shows that the Veteran is not unable to engage in gainful employment due to his service-connected disabilities.

Accordingly, the Board finds that while the Veteran has not held employment since 2008, his service-connected disabilities alone do not result in marked interference with employment.  In sum, the evidence does not show the Veteran is precluded from obtaining or maintaining substantially gainful employment solely by reason of his service-connected disabilities or that he is incapable of performing the physical and mental acts required by employment due solely to his service-connected disabilities, even when his disabilities are assessed in the context of subjective factors such as his occupational background and level of education.  Thus, a TDIU rating is not warranted in this case.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2010 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to a TDIU is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


